DETAILED ACTION
Claims 1 – 20 have been presented for examination.  Claims 1, 9 and 16 are currently amended. 
The instant Office Action is in response to the submission of the amendments on 06/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to § 101 Rejection of the Claims
Applicant’s arguments and amendments have been fully considered, and they are persuasive.  Therefore, the 101 rejection is withdrawn.

Response to § 112 Rejection of the Claims
Applicant’s amendments overcome the 112(a) rejection.  Therefore it is withdrawn.  

Response to § 103 Rejection of the Claims
Applicant’s amendments overcome the prior art rejections.  Therefore the previous prior art rejection is withdrawn.  However a new rejection is included based on at least Przybylski et al. (US 2018/0260101) and Chatterjee et al. (US 2020/0110377) (see Claim Rejections - 35 USC § 103).

Claim Objections
Claim 1 is objected to because of the following informalities:  there appears to be a missing comma in “receive instructions …, from the building control system to …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 10, 12 and 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Przybylski et al. (US 2018/0260101) (henceforth “Przybylski (101)”) in view of Chatterjee et al. (US 2020/0110377) (henceforth “Chatterjee (377)”).  Przybylski (101) and Chatterjee (377) are analogous art because they are in the same field of building management system or building models, and because they solve the same problem of extracting point data from a building control system.

With regard to claim 1, Przybylski (101) teaches a non-transitory machine-readable medium storing instructions executable by a processing resource to: (Przybylski (101) Paragraph 107 “Another implementation of the present disclosure is a non-transitory computer readable medium having machine instructions stored therein, the instructions being executable by a processor of a building management system of a building to perform operations.”)
when configuring a building control system within a building management system (BMS), (Przybyslki (101) Figure 5 and Paragraph 295 the user can view output from a model and command a controller (configuring a building control system) “The model 506 may be a central component that manages data, logic, and/or rules of an application. The view 508 may be any output that represents information ( e.g., a chart or diagram). The controller 504 can accept input from the user 502 to command either the view 508 or the model 506.” 
    PNG
    media_image1.png
    329
    572
    media_image1.png
    Greyscale
)
receive instructions at a gateway device connected to the building control system via a local network, from the building control system (Przybylski (101) Paragraph 83 - 84 data can be collected from offsite using an onsite collector and based on a request “the processing circuit is configured to collect, via the sequencer instantiated by cloud based building management system, the building data from the building equipment of the building site by sending a request for input data for the physical data point to the collector-dispatcher system, receiving, via the collector dispatcher, the input data for the physical data point, and storing the received input data for the physical data point in the data model as the digital data point”, and Paragraph 520 the collector-dispatched communicates with the devices locally using a protocol (via a local network) and external requests can pass through it (a gateway device) “The collector-dispatcher 619 can be a service running locally at the site that can receive input data from equipment of the site and can provide output to the equipment. In response to receiving the command to collect the data, the collector-dispatcher 619 then connects to the site through a local protocol implemented at the site and collects the necessary input data. Once collected, the collector-dispatcher 619 returns the data to the execution thread 1756.”, and Figure 4 and Paragraph 268 the devices at the site are part of a BAS (the building control system), and the processing circuit is part of the BAS controller (receive instructions from the building control system) “BAS controller 366 can communicate with multiple downstream building systems or subsystem … via a communications link 370 according to like or disparate protocols (e.g., LON, BACnet, etc.)”)
to extract point data from a building site model within the building control system; (Przybylski (101) Paragraph 187 “the method includes retrieving, by the building management system, the one or more data points from a data model for a building, wherein the data model indicates data collected for a building and determining, by the building management system, the result values based on the retrieved one or more data points retrieved from the data model”, and Paragraph 156 data model is used by the BMS (a building site model with the building control system) “wherein the BMS control platform implements the data model during the runtime of the BMS control platform and does not require redeployment of the BMS control platform. The method further includes controlling, by the BMS control platform, the equipment of the building based on the implemented data model to control an environmental condition of the building.”, and Figure 24 and Paragraph 319 – 321 “The building cloud platform 2402 can be configured to collect the building data and generate ingested building data based on the collected data received from the BMS 2404 via the network 2408. In some embodiments, the building cloud platform 2402 can ingest and store the collected building data based on an ontology … The system 2400 is shown to communicate collected data and ingested data via a network 2408”)
publish the extracted point data to a database to which the gateway device is registered to; (Przybylski (101) Figure 24 and Paragraph 319 – 321 collected data is stored on the cloud “The building cloud platform 2402 can be configured to collect the building data and generate ingested building data based on the collected data received from the BMS 2404 via the network 2408. In some embodiments, the building cloud platform 2402 can ingest and store the collected building data based on an ontology … The system 2400 is shown to communicate collected data and ingested data via a network 2408”, and Figure 17C and Paragraph 521 collected data is placed in a data model on reliable storage (publish extracted point data) connected to the Collector-Dispatcher (to which the gateway device is registered to))
receive updated extracted point data from the building site model using building site model extraction details including at least one of (Przybylski (101) Paragraph 82 building equipment data retrieved for digital data point of the data model (from the building site mode) based on linkage information (using building site model extraction details) “the sequence package includes data linkage information, wherein the data linkage information includes a tuple pair indicating a link between a physical data point of the building site and a digital data point of the data model. … collect, via the sequencer, the building data from the building equipment of the building site by retrieving, based on the linkage information, a data value for the digital data point by retrieving a data value of the physical data point.”)
an extract tag, a model tag, a model ref from the building control system (Przybylski (330) Paragraph 188 the retrieved data points are associated with an identifier to the data model (building site model extraction details including at least a model tag, an extract tag, and a model ref) “the method includes retrieving the one or more data points from the data model for the building includes retrieving the one or more data points from the data model based on one or more lines of the script, the each line including an identifier indicating the location of the one or more points within the data model”)
wherein the updated extracted point data represents a configuration change within the building control system (Przybyslki (101) Paragraph 510 setpoint is computed only upon a change in a datapoint (updated extracted point data represents a configuration change within the building control system) “For example, one kernel may be an algorithm for determining a temperature setpoint for a particular zone of the remote site 616. The sequence element 1799 may indicate a timer at which to execute the kernel ( e.g., every 10 minutes, every hour, etc.) and can indicate a data point of the data model 751 which upon a change (e.g., threshold change, state change, etc.) causes execution of the kernel”, and Paragraph 511 - 513 desired data points in the data model can be updated (updated extracted point data represents) based on predefined changes in the building automation system (a configuration change within the building control system) “The InputOutputLinkage 1797 is shown to include "Source Target Pair: Tup<str,str>." This information may be a tuple of two data elements ( e.g., strings) which identify the link between a data point in the remote site 616 and a data point of the data model 751 … This sequence 708 can include InputOutputlinkage 1797 which corresponds to appropriate source target pairs and/or virtual associated with the "Temperature Setpoint Adjustment" kernel type … The triggerOn setting may indicate to collect, dispatch, and/or provide information to an end service in response to a particular value of the data model 751 and/or remote site 616 changing, changing by a predefined amount, and/or in response to a user interaction or command (e.g., a user interaction via a web interface, e.g., a request for data).”)
automatically update the published extracted point data within the database with the updated extracted point data representing the configuration change within the building control system. (Przybyslki (101) 520 newly collected data is updated on reliable storage (automatically update the published extracted point data within the database) “In step 1706, the execution thread 1756 calls the specified collector-dispatcher 619 ( e.g., the collector-dispatcher associated with the site that the sequence 708 has been instantiated for) to collect data … Once received, in step 1708, the execution thread 1756 updates reliable storage (i.e., the data model 799). The reliable storage can be automatically replicated to many nodes.”)

Przybyslki (101) does not appear to explicitly disclose: publish the extracted point data to a central database to which the gateway device is registered to; and receive a notification, at the gateway device from the building control system, that there is a change in a configuration at a building site within the building control system.

	However Chatterjee (377) teaches:
publish extracted point data to a central database to which a gateway device is registered to (Chatterjee (377) Paragraph 99 - 100 “The data sources provide the data streams, data files, electronic messages, etc. regarding the state of various components of a building infrastructure, such as equipment, space, monitoring points, etc … The BEMS gateway 450 is shown to include a database 512. The database 512 collects and/or stores information collected from the data sources 520, 522, 524, and 526 regarding the objects stored in data sources 520, 522, 524, and 526.”)
receive a notification, at the gateway device from the building control system, that there is a change in a configuration at a building site within a building control system; (Chatterjee (377) Paragraph 96 a BEMS gateway can be messaged (receive a notification at the gateway device) to transmit updated data (that there is a change in a configuration at a building site with the building control system) by a component in a BMS (receive from the building control system)“As another example, a component of the BMS 400 may be structured to "push" updated data ( e.g., data relating to equipment upgrades, version changes, notifications, etc.) to the BEMS 540 of FIG. 5 and/or its client devices, via the BEMS gateway 450, by encoding and transmitting data via a callable function of the APL”, and Figure 4 components are related to a specific building (at a building site) 
    PNG
    media_image2.png
    112
    682
    media_image2.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building management system comprising a building model having linked data sources disclosed by Przybyslki (101) with the BEMS gateway and REST interfaces disclosed by Chatterjee (377).  One of ordinary skill in the art would have been motivated to make this modification in order to maintain applications built on top of a building management system in sync with each other (Chatterjee (377) Paragraph 3 “Where various customer sub-systems are connected to a BEMS gateway device associated with a BEMS, it becomes important to sync information regarding any source system changes, updates, etc”)

With regard to claim 9, it recites a gateway device, comprising a processing resource; and a memory resource storing machine-readable instructions to cause the processing resource to perform the steps of claim 1.  Przybyslki (101) in view of Chatterjee (377) teaches the steps of claim 1, and further teaches:
a processing resource; and a memory resource storing machine-readable instructions to cause the processing resource to perform steps (Przybyslki (101) Figure 4 and Paragraph 85 “Another implementation of the present disclosure is a non-transitory computer readable medium having machine instructions stored therein, the instructions being executable by a processor of a cloud based building management system,”)

With regard to claim 16, it recites a method comprising the steps of claim 1.  Przybyslki (101) in view of Chatterjee (377) teaches the steps of claim 1.

With regard to claim 2, Przybylski (101) in view of Chatterjee (377) teaches all the elements of the parent claim 1, and further teaches:
wherein the BMS has a number of components, wherein point data that is extracted is selected from a set of point data and wherein the point data selected for extraction is determined based on a tag associated with each building control system component (Przybylski (101) Paragraph 350 data can be selected based on the tag from a plurality of data quantities (BMS has a number of components) “The FQR takes a simple form of EntityUserid:PatternName.Pathl/Path2 ... /PathN. Therefore, the FQR of the Wetbulb temperature is Building1:Building.Weather/Wetbulb Temperature, … If a user wanted to collect all the zone setpoints they could search via its universal reference notation (URN): Zone.Temperature Setpoint. However, if they wanted just zone 1's setpoint they would use its FQR: Zone 1: Zone.Temperature Setpoint”, and Paragraph 330 the BMS has component entities in the data model related to components (e.g. wetbulb temperature “The prototype 802 provides the identification and location of anything within the entity hierarchy. One way to understand the class structure of the CIVIL 710 is via an example of modelling zones in a building ( e.g., the site 616 ). The hierarchy is:”)

With regard to claim 3, Przybylski (101) in view of Chatterjee (377) teaches all the elements of the parent claim 2, and further teaches:
wherein the model tag is a tag that determines which components in the BMS are part of the building site model (Przybylski (101) Paragraph 509 – 511 links are provided between physical data points and the data model components, where it is implicit that physical components not having a link are not included in the overall data model of the site “The sequence 708 is shown to include InputOutputLinkages 1797 and a sequence element 1799. The InputOutputLinkage 1797 can indicate, in the sequence 708 a physical point for equipment of the remote site 616 … The InputOutputLinkage 1797 is shown to include "Source Target Pair: Tup<str,str> … In this regard, when retrieving data from the physical data point of the remote site 616, the sequence 708 can indicate which data point of the data model 751 to store the retrieved values in”, and Paragraph 299 the data model itself is used for desired algorithms, where it is implicit that data not needed by the algorithms is not necessarily included in said data model “The context 704 includes all the necessary metadata to model the data for the algorithm and is built in a familiar class form”)

With regard to claim 4, Przybylski (101) in view of Chatterjee (377) teaches all the elements of the parent claim 2, and further teaches:
wherein the extract tag is a set of tags that are extracted as a part of the building site model for each component in a BMS (Przybylski (101) Paragraph 73 there is explicitly defined a data linkage between a physical data point and the respective point in the data model of the site (at part of the building site model), where such linkages could be created for all the desired components with predictable results (for each component in a BMS) “wherein the data linkage information includes a tuple pair indicating a link between a physical data point of the building site and a digital data point of the data model.”)

With regard to claim 5, Przybylski (101) in view of Chatterjee (377) teaches all the elements of the parent claim 2, and further teaches:
wherein a model reference is a set of relationships that are traversed recursively to extract the building site model from the BMS. (Przybylski (101) Paragraph 378 total zone airflow is computed from each of the child airflow (set of relationships traversed recursively to extract a building site model) “In the example, the zone group, during the refresh function, builds a sum relationship that connects each child zone's air flow to its total air flow. Then, when a user accesses total air flow, it will use the relationship to calculate both the values and units for the user”, and Paragraph 351 the naming convention defines a hierarchical relationship (set of relationships traversed recursively to extract a building site model) amongst the collected data “If a user wanted to collect all the zone setpoints they could search via its universal reference notation (URN): Zone.Temperature Setpoint. However, if they wanted just zone 1's setpoint they would use its FQR: Zone 1: Zone.Temperature Setpoint”, and Paragraph 329)

With regard to claim 6, Przybylski (101) in view of Chatterjee (377) teaches all the elements of the parent claim 1, and further teaches:
wherein publishing the data occurs at a set interval of time (Przybyslki (101) Paragraph 513 dispatching desired data can occur at timed intervals “The timer execution option may be an indication to periodically collect and/or dispatch data at a predefined timer execution indicated by the sequence element 1799”, and Paragraph 510 a execution of desired code (i.e. a kernel) can occur at timed intervals “For example, one kernel may be an algorithm for determining a temperature setpoint for a particular zone of the remote site 616. The sequence element 1799 may indicate a timer at which to execute the kernel ( e.g., every 10 minutes, every hour, etc.) and can indicate a data point of the data model 751 which upon a change (e.g., threshold change, state change, etc.) causes execution of the kernel”)

With regard to claim 7, Przybylski (101) in view of Chatterjee (377) teaches all the elements of the parent claim 1, and further teaches:
wherein the gateway device is associated with at least one of a BMS site and a central database (Przybylski (101) Paragraph 330 and Figure 6 the data model is related to a building site “of anything within the entity hierarchy. One way to understand the class structure of the CIVIL 710 is via an example of modelling zones in a building ( e.g., the site 616).”, and Figure 17C and Paragraph 521 collected data is placed in a data model on reliable storage (a central database) connected to the Collector-Dispatcher (gateway device is associated with))

With regard to claim 8, Przybylski (101) in view of Chatterjee (377) teaches all the elements of the parent claim 1, and further teaches including instructions executable by a processing resource to:
receive a notification of a reconfiguration in the BMS site; and (Chatterjee (377) Paragraph 96 a BEMS gateway can be messaged (receive a notification) to transmit updated data (of a reconfiguration) by a component in a BMS “As another example, a component of the BMS 400 may be structured to "push" updated data ( e.g., data relating to equipment upgrades, version changes, notifications, etc.) to the BEMS 540 of FIG. 5 and/or its client devices, via the BEMS gateway 450, by encoding and transmitting data via a callable function of the APL”, and Figure 4 components are related to a specific building (in the BMS site) 
    PNG
    media_image2.png
    112
    682
    media_image2.png
    Greyscale
, and Paragraph 99 - 100 the pushed updated data (in response to the notification of the reconfiguration) can be stored in a database (publish point data extracted to the central database) “The data sources provide the data streams, data files, electronic messages, etc. regarding the state of various components of a building infrastructure, such as equipment, space, monitoring points, etc … The BEMS gateway 450 is shown to include a database 512. The database 512 collects and/or stores information collected from the data sources 520, 522, 524, and 526 regarding the objects stored in data sources 520, 522, 524, and 526.”) 
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building management system comprising a building model having linked data sources disclosed by Przybyslki (101) with the BEMS gateway and REST interfaces disclosed by Chatterjee (377).  One of ordinary skill in the art would have been motivated to make this modification in order to maintain applications built on top of a building management system in sync with each other (Chatterjee (377) Paragraph 3 “Where various customer sub-systems are connected to a BEMS gateway device associated with a BEMS, it becomes important to sync information regarding any source system changes, updates, etc”)

With regard to claim 10, Przybylski (101) in view of Chatterjee (377) teaches all the elements of the parent claim 9, and further teaches:
wherein the point data corresponds to a plurality of devices within the building site model (Przybylski (101) Paragraph 70 the data model components are representative of building equipment (a plurality of devices within the building site model) “wherein the data model includes information for the building site and the building equipment of the building site.”, and Paragraph 79 the collected data is linked to the data model (point data corresponds to within the building site model) “In some embodiments, the processing circuit is configured to update a data model stored by the cloud based building management system based on the collected data of the building equipment”)

With regard to claim 12, Przybylski (101) in view of Chatterjee (377) teaches all the elements of the parent claim 9, and further teaches:
wherein the central database is a cloud computing environment. (Przybylski (101) Figure 24 and Paragraph 319 – 321 collected data is stored on the cloud, and Figure 17A and Paragraph 301 data model can be implemented on cloud computing system “However, the A3S platform 714 can be implemented in any cloud computing system, a data center, one or more desktop computers, a building server, a private cloud, a public cloud, etc.” 
    PNG
    media_image3.png
    335
    190
    media_image3.png
    Greyscale
)

With regard to claim 15, Przybylski (101) in view of Chatterjee (377) teaches all the elements of the parent claim 9, and further teaches further including instructions to cause the processing resource to:
generate the building site model; and (Przybylski (101) Paragraph 452 and Figure 12 the data model can be generated by a user)
publish the building site model to the central database to which the gateway device is registered to (Przybylski (101) Figure 17C and Paragraph 521 the data model is stored on reliable storage connected to the Collector-Dispatcher (to which the gateway device is registered to), where a central database is a type of reliable storage “Once received, in step 1708, the execution thread 1756 updates reliable storage (i.e., the data model 799).”)

Claim 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Przybylski (101) in view of Chatterjee (377), and further in view of Dawson-Haggerty, S. “Building Operating Systems Services: An Architecture for Programmable Buildings” (henceforth “Dawson-Haggerty (Thesis)”).  Przybylski (101), Chatterjee (377), and Dawson-Haggerty (Thesis) are analogous art because they are in the same field of building management system or building models, and because they solve the same problem of extracting point data from a building control system.

With regard to claim 13, Przybylski (101) in view of Chatterjee (377) teaches all the elements of the parent claim 9, and does not appear to explicitly disclose further including instructions to: receive a notification of a change in the configuration of the building site model.

However Dawson-Haggerty (Thesis) teaches:
receive a notification of a change in the configuration of the building site model (Dawson-Haggerty (Thesis) Page 42 a model of the BMS components is realized (a building site model) “The presentation layer allows higher layers to retrieve data and command actuators in a uniform way. The realization of the hardware presentation layer is called the Simple Measurement and Actuation Profile (sMAP),”, and Page 47 notification that the model of the component in the sMAP tree has changed (a change in a configuration) can be received by any client (a gateway receive) “Clients wishing to receive notifications of new data or metadata changes do so by creating a reporting instance … The most common use case is that a sMAP client subscribes to a resource like /+ to receive all new data from the source”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building management system comprising a building model having linked data sources disclosed by Przybyslki (101) in view of Chatterjee (377) with the subscription to changes in a building model disclosed by Dawson-Haggerty (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to receive notifications of changes to a building model (Dawson-Haggerty (Thesis) Page 46 “The purpose of reporting is to allow consumers to receive timely, reliable notifications of changes to the sMAP tree.”)

With regard to claim 17, Przybylski (101) in view of Chatterjee (377) teaches all the elements of the parent claim 16, does not appear to explicitly disclose: receiving a notification of a configuration change within the building site model.

However Dawson-Haggerty (Thesis) teaches:
receiving a notification of a configuration change within the building site model (Dawson-Haggerty (Thesis) Page 42 a model of the BMS components is realized (a building site model) “The presentation layer allows higher layers to retrieve data and command actuators in a uniform way. The realization of the hardware presentation layer is called the Simple Measurement and Actuation Profile (sMAP),”, and Page 47 notification that the model of the component in the sMAP tree has changed (a configuration change) can be received by any client (receive) “Clients wishing to receive notifications of new data or metadata changes do so by creating a reporting instance … The most common use case is that a sMAP client subscribes to a resource like /+ to receive all new data from the source”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building management system comprising a building model having linked data sources disclosed by Przybyslki (101) in view of Chatterjee (377) with the subscription to changes in a building model disclosed by Dawson-Haggerty (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to receive notifications of changes to a building model (Dawson-Haggerty (Thesis) Page 46 “The purpose of reporting is to allow consumers to receive timely, reliable notifications of changes to the sMAP tree.”)

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Przybylski (101) in view of Chatterjee (377), and further in view of Reichl, G. (US 2019/0310836) (henceforth “Reichl (836)”).  Przybylski (101), Chatterjee (377), and Reichl (836) are analogous art because they are in the same field of building management system or building models, and because they solve the same problem of extracting point data from a building control system.

With regard to claim 11, Przybylski (101) in view of Chatterjee (377) teaches all the elements of the parent claim 9, and does not appear to explicitly disclose: wherein a plurality of building sites are associated with the gateway device.

However Nair (918) teaches:
wherein a plurality of building sites are associated with the gateway device (Reichl (836) Paragraph 116 a gateway device can be connected to different building sites and access their network data “When the user determines, based on information presented on the user mobile device 906, that the MAP 600 has completed controller provisioning, the MAP 600 can be disconnected from controller A 904 and the building network 902. The MAP 600 is therefore reusable for controller provisioning on multiple building networks, at multiple buildings/sites, etc. In some cases, the user may desire to leave the MAP 600 connected to the building network 902. In such cases, the MAP 600 provides a gateway for a user mobile device 906 to access functions, features, data, etc. available via the building network 902.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building management system comprising a building model having linked data sources disclosed by Przybyslki (101) in view of Chatterjee (377) with the gateway connecting to a plurality of controllers in different building networks disclosed by Reichl (836).  One of ordinary skill in the art would have been motivated to make this modification in order to desirably connect and interact with different building control systems (Reichl (836) Paragraph 116).

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Przybylski (101) in view of Chatterjee (377), and further in view of Kefalakis, N. “OpenIoT: Open Source Internet-of-Things in the Cloud” (henceforth “Kefalakis”).  Przybylski (101), Chatterjee (377), and Kefalakis are analogous art because they are in the same field of building management system or building models, and because they solve the same problem of extracting point data from a building control system.

With regard to claim 14, Przybylski (101) in view of Chatterjee (377) teaches all the elements of the parent claim 9, and does not appear to explicitly disclose: wherein the gateway device is utilized in an Internet of things (loT) gateway service.

However Kefalakis teaches:
wherein the gateway device is utilized in an Internet of things (loT) gateway service (Kefalakis Page 17 and Figure 2 devices are able to publish data using OpenIOT Cloud framework “OpenIoT offers support for discovering and collecting data from mobile sensors (e.g., wearable sensors, sensors built-in mobile devices). This is achieved through a publish/subscribe middleware titled CloUd-based Publish/Subscribe middleware for the IoT (CUPUS)” 
    PNG
    media_image4.png
    348
    434
    media_image4.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building management system comprising a building model having linked data sources disclosed by Przybyslki (101) in view of Chatterjee (377) with the OpenIOT Cloud framework of Kefalakis.  One of ordinary skill in the art would have been motivated to make this modification in order to receive data from IoT building equipment devices (Kefalakis Page 17)

Claim 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Przybylski (101) in view of Chatterjee (377), and further in view of Liu et al. “A Framework for Integrating Change Management with Building Information Modeling” (henceforth “Liu (Framework)”).  Przybylski (101), Chatterjee (377), and Liu (Framework) are analogous art because they are in the same field of building management system or building models.

With regard to claim 18, Przybylski (101) in view of Chatterjee (377) teaches all the elements of the parent claim 17, and does not appear to explicitly disclose: wherein in response to receiving a notification of the configuration change within the building site model or detecting the change in the status of the component within the building control system, the gateway device compares a first published building site model against a second published building site model.

However Liu (Framework) teaches:
wherein in response to receiving a notification of the configuration change within the building site model or detecting the change in the status of the component within the building control system (Liu (Framework) Figure 2 a change request is received, and further actions performed 
    PNG
    media_image5.png
    583
    844
    media_image5.png
    Greyscale
)
a device compares a first building site model against a second building site model (Liu (Framework) Page 443, Bottom different versions of a building site model are compared, where the comparison would be the same if it was a published building site model “Their work mainly focused on the identification of changes in BIM models by checking and comparing different versions and the documentation of changes into certain categorizations”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building management system comprising a building model having linked data sources disclosed by Przybyslki (101) in view of Chatterjee (377) with the building model updating process and JSON format disclosed by Liu (Framework).  One of ordinary skill in the art would have been motivated to make this modification in order to better manage the building model change process (Liu (Framework) Abstract “Good change management (CM) enables the evaluation of change dependencies and effects, and it is essential to controlling and mitigating failure factors in projects”)

With regard to claim 19, Przybylski (101) in view of Chatterjee (377), and further in view of Liu (Framework) teaches all the elements of the parent claim 18, and further teaches:
wherein the gateway device constructs a changed model JavaScript Object Notation (JSON) format (Liu (Framework) Figure 2 the changed model has a JSON file representation 
    PNG
    media_image5.png
    583
    844
    media_image5.png
    Greyscale
)
based on the comparison of the first published building site model against the second published building site model. (Liu (Framework) Page 441, Top “In this process, changes may be recommended for better energy performance, and such changes should be collated adequately and updated on BIM models.”, and Page 442, Bottom the comparing could be of simulated model results “In this process, the engineer may request a change of building partitions. This change request will be properly managed by the CKMS and updated in BIMserver in an automated workflow (as shown in Figure 3).”)

With regard to claim 20, Przybylski (101) in view of Chatterjee (377), and further in view of Liu (Framework) teaches all the elements of the parent claim 19, and further teaches:
wherein the changed model JSON format is published to a model store within the central database (Liu (Framework) Figure 2 the changes are synchronized to a database 
    PNG
    media_image5.png
    583
    844
    media_image5.png
    Greyscale
)

Examiner General Comments
With regard to the prior art rejection(s), any cited portion of the relied upon reference(s), either to specific areas or as direct language, is intended to be interpreted in the context of the reference(s) as a whole, as would be understood by one of ordinary skill in the art.  Therefore the lack of a citation to other portions which inform the interpretation of the cited portions, is in no way intended to exclude said other portions.  Any direct language, as shown with quotation marks, is intended solely to further point out the teachings provided to one of ordinary skill in the art, and is in no way intended to limit the relied upon teachings to only the quoted portions existing in a vacuum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pelesic, I. “Semantic Interoperability Layer for oBIX” teaches takes places on building control devices and linking them to a semantic model through transformations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148






/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148